Opinion by
Judge Pryor:
Neither the allegations of the petition, if true, or the facts established by the testimony, authorize a recovery by the appellee in this case. The power and duty of the committee of an idiot, lunatic, *618etc., is in all respects the same as those of a guardian for an infant, except as to education. Gen. Stat. 535. One of the principal objects in appointing a committee is that he may superintend and control the estate of the idiot, and make such contracts for support and maintenance as the income or character of the estate of his ward -will justify. In this case, it is not pretended that any contract was made by the committee, or that he was even advised with by the appellee as to the interests of the imbecile in any way. The proof conduces to show that the girl lived with her mother until her death, and that, so far as the appellee may have contributed to her support, he was more than compensated for the services rendered her by the profits derived from the use of her property. The petition presenting no cause of action, upon the return of the case the court below will dismiss the proceedings. Judgment reversed and cause remanded.

A. Duvall, for appellants.


Jno. S. Ducker, for appellee.